Title: To James Madison from William Jones, 17 April 1813
From: Jones, William
To: Madison, James


Dear Sir
April 17, 1813
I returned at 6 this evening much fatigued having overset but without injury. The roads are intolerably bad. My visit has produced a good effect—our friends at Baltimore are particularly gratified by the arrangements I have made, and those who are not of that character appear satisfied.
It happened very opportunely as the enemy anchored off the mouth of the river yesterday, sent their Barges above north point and captured an eastern shore packet under the fire of our Gun Boat against which they also had a design.
Last evening Captain Gordon had engaged three fine Privateer schooners under the authority I had given him (copy of which is enclosed) and would get the fourth to day. It will form a cheap prompt and efficient temporary force, one of the schooners was expected to be ready for service this day. Strong expectations are formed of the recapture of those fine schooners the enemy has taken which if it should be realized would be a service of great importance indeed. Our force I trust will be at least able to restrain the depredations of the Schooners and barges and confine them to squadron.
Swertchkoff has undoubtedly made use of very intemperate and offensive language at the table of the collector and excited the indignation of all present. At table yesterday surrounded by our best friends they observed that such was the feeling of the people of Baltimore toward Swertchkoff that should any further intercourse with the enemy be thought necessary it would not be advisable to employ him. I am very respectfully Your Obdt Servt
W Jones
